Exhibit 23 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the following Registration Statements: Form S-8 No. 333-127593 Kona Grill, Inc. 2005 Employee Stock Purchase Plan Form S-8 No. 333-127594 Kona Grill, Inc. 2005 Stock Award Plan Form S-8 No. 333-127596 Kona Grill, Inc. 2002 Stock Plan Form S-8 No. 333-187314 Kona Grill, Inc. 2012 Stock Award Plan Form S-8 No. 333-206069 Kona Grill, Inc. Amended and Restated 2012 Stock Award Plan Form S-3 No. 333-196039 Registration Statement of Kona Grill, Inc. of our reports dated March 13, 2017, with respect to the consolidated financial statements of Kona Grill, Inc., and the effectiveness of internal control over financial reporting of Kona Grill, Inc. included in its Annual Report (Form 10-K) for the year ended December 31, 2016, filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP Phoenix, Arizona March 13, 2017
